  Case 2:19-cv-00074-JTN-MV ECF No. 1, PageID.1 Filed 03/28/19 Page 1 of 10




                            UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION

 KELLY A. ZUELKE,
                                                                  CIVIL COMPLAINT
       Plaintiff,

 v.                                                             CASE NO. 2:19-cv-00074

 AA RECOVERY SOLUTIONS, INC. and
 PAYMENT MANAGEMENT SERVICES                                  JURY TRIAL DEMANDED
 USA, LLC,

       Defendants.

                                           COMPLAINT

        NOW comes KELLY A. ZUELKE (“Plaintiff”), by and through her attorneys, Sulaiman Law

Group, Ltd. (“Sulaiman”), complaining as to the conduct of AA RECOVERY SOLUTIONS, INC.

(“AA”), and PAYMENT MANAGEMENT SERVICES USA, LLC (“PMS”) (collectively

“Defendants”) as follows:

                                      NATURE OF THE ACTION

      1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection Practices Act

(“FDCPA”) under 15 U.S.C. §1692 et seq., and the Michigan Occupational Code (“MOC”) under

M.C.L. §339.901 et seq., for Defendants’ unlawful conduct.

                                     JURISDICTION AND VENUE

      2. This action arises under and is brought pursuant to the FDCPA. Subject matter jurisdiction

is conferred upon this Court by 15 U.S.C §1692, 28 U.S.C. §§1331 and 1337, as the action arises

under the laws of the United States. Supplemental jurisdiction exists for Plaintiff’s state law claim

pursuant to 28 U.S.C §1367.




                                                  1
     Case 2:19-cv-00074-JTN-MV ECF No. 1, PageID.2 Filed 03/28/19 Page 2 of 10




      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendants have substantial

contacts with the Western District of Michigan and Defendants conduct business in the Western

District of Michigan.

      4. Joinder of Plaintiff’s claims against Defendants is proper under Fed. R. Civ. P. 20(a)(2) as

the claims arise out of the same transaction, occurrence, or series of transactions or occurrences

and common questions of law or fact will arise.

                                                PARTIES

      5. Plaintiff is a consumer over-the-age of 18 residing in Gogebic County, Michigan, which is

located within the Western District of Michigan.

      6.    Plaintiff is a “person” as defined by 47 U.S.C. §153(39).

      7.    AA promotes that it “takes advantage of most methods of payment to help consumers

settle their accounts.”1 AA is a corporation organized under the laws of the state of Florida with

its principal place of business located at 4500 140th Ave N, Suite 101, Clearwater, Florida 33762.

      8. PMS provides payment processing services to debt collectors. PMS is a limited liability

company organized under the laws of the state of New York with its principal place of business

located at 11 Pinchot Court, Suite 110B, Amherst, New York.

      9. Defendants are “person[s]” as defined by 47 U.S.C. §153(39).

      10. AA is PMS’ principal. Consequently, AA is liable for PMS’ actions as it exercises control

over PMS’ conduct. See Clark v. Capital Credit & Collection Servs., Inc., 460 F.3d 1162, 1173

(9th Cir. 2006) (“[T]o be liable for the actions of another, the principal must exercise control over

the conduct or activities of the agent.”).




1
    https://aarecovery.org/payments/

                                                    2
  Case 2:19-cv-00074-JTN-MV ECF No. 1, PageID.3 Filed 03/28/19 Page 3 of 10




   11. Defendants acted through their agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all

times relevant to the instant action.

                             FACTS SUPPORTING CAUSES OF ACTION

   12. The instant action stems from Defendants’ attempts to collect upon a past due consumer

debt (“subject debt”) purportedly owed by Plaintiff.

   13. Around early 2019, Plaintiff began receiving collection calls from AA attempting to collect

upon the subject debt.

   14. Shortly after first communicating with AA, Plaintiff agreed to make installment payments

to AA in order to satisfy the subject debt.

   15. AA used the services of PMS, a debt collector, to process any payments made by Plaintiff.

   16. Plaintiff did not agree to being charged any processing/service fees for payments made in

towards the subject debt.

   17. Nonetheless, absent Plaintiff’s assent, Plaintiff was charged processing/service fees by

Defendants upon submitting payment(s).

   18. Thereafter, Plaintiff suffered financial hardship and was unable to make payments to

Defendants.

   19. Plaintiff communicated to Defendants her inability to continue making payments to fulfill

the subject debt.

   20. In response, AA engaged in harassing debt collection practices by placing multiple debt

collection calls in a short amount of time.

   21. Moreover, AA threatened litigation and to unilaterally seize Plaintiff’s property due to

Plaintiff’s nonpayment.



                                                3
  Case 2:19-cv-00074-JTN-MV ECF No. 1, PageID.4 Filed 03/28/19 Page 4 of 10




   22. Frustrated over Defendants’ conduct, Plaintiff spoke with Sulaiman regarding her rights,

resulting in expenses.

   23. Plaintiff has been unfairly and unnecessarily harassed by Defendants’ actions.

   24. Plaintiff has suffered concrete harm as a result of Defendants’ actions, including but not

limited to, invasion of privacy, aggravation that accompanies collection telephone calls, emotional

distress, increased usage of her telephone services, loss of cellular phone capacity, diminished

cellular phone functionality, decreased battery life on her cellular phone, diminished space for data

storage on her cellular phone, embarrassment associated with private details being disclosed to her

family, and anxiety stemming from the threats of legal action.

           COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                                 AGAINST DEFENDANTS

   25. Plaintiff repeats and realleges paragraphs 1 through 24 as though fully set forth herein.

   26. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.

   27. AA is a “debt collector” as defined by §1692a(6) of the FDCPA because it regularly

collects or attempts to collect, directly and indirectly, debts owed or due or asserted to be owed or

due another.

   28. PMS is a “debt collector” as defined by §1692a(6) because it regularly collects or attempts

to collect, indirectly, debts owed or due or asserted to be owed or due another.

   29. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a transaction

due or asserted to be owed or due to another for personal, family, or household purposes.

       a. Violations of FDCPA §1692c(a)(1) and §1692d

   30. The FDCPA, pursuant to 15 U.S.C. §1692d, prohibits a debt collector from engaging “in

any conduct the natural consequence of which is to harass, oppress, or abuse any person in

connection with the collection of a debt.” §1692d(5) further prohibits, “causing a telephone to ring

                                                 4
  Case 2:19-cv-00074-JTN-MV ECF No. 1, PageID.5 Filed 03/28/19 Page 5 of 10




or engaging any person in telephone conversation repeatedly or continuously with intent to annoy,

abuse, or harass any person at the called number.”

   31. AA violated §1692c(a)(1), d, and d(5) when it repeatedly called Plaintiff after being

notified that Plaintiff could not make payments. AA called Plaintiff on multiple occasions in a

short span of time right after Plaintiff explained her inability to continue making payments. This

repeated behavior of systematically calling Plaintiff’s phone was harassing and abusive. The

frequency and volume of calls shows that AA willfully ignored Plaintiffs’ pleas with the goal of

annoying and harassing her.

   32. AA was notified by Plaintiff that its calls were not welcomed. As such, AA knew that its

conduct was inconvenient and harassing to her.

         b. Violations of FDCPA § 1692e

   33. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any

false, deceptive, or misleading representation or means in connection with the collection of any

debt.”

   34. In addition, this section enumerates specific violations, such as:

           “The false representation of – the character, amount, or legal status of any
           debt . . .” 15 U.S.C. § 1692e(2).

           “The representation or implication that nonpayment of any debt will result
           in the . . . seizure, garnishment, attachment, or sale of any property or wages
           . . .” 15 U.S.C. § 1692e(4).

           “The threat to take any action that cannot legally be taken or that is not
           intended to be taken.” 15 U.S.C. § 1692e(5).

           “The use of any false representation or deceptive means to collect or
           attempt to collect any debt or to obtain information concerning a
           consumer.” 15 U.S.C. §1692e(10).




                                                  5
  Case 2:19-cv-00074-JTN-MV ECF No. 1, PageID.6 Filed 03/28/19 Page 6 of 10




   35. AA violated 15 U.S.C. §§ 1692e, e(2), e(4), e(5), and e(10) when it deceptively represented

that it would unilaterally seize Plaintiff’s property. AA began its debt collection campaign by

telephonically contacting Plaintiff. After making payments towards the subject debt, Plaintiff

explained that she could no longer make installment payments. In response, AA relentlessly

contacted Plaintiff and threatened litigation without the intent to sue. Moreover, AA represented

that it had the ability to unilaterally seize her property. AA’s lack of intent to lawfully seize her

property can be gauged by its failure to initiate proper proceedings to follow through with its

threats. Consequently, AA issued its false threats because its intentions were to collect from

Plaintiff outside of the judicial process by continuing with its harassing collection campaign.

   36. PMS violated §§1692e e(2), e(5), and e(10) through its implicit misrepresentations as to its

ability to collect additional amounts above and beyond the total amount due. PMS is not permitted

to make this additional charge, and the threat of such an action constitutes a threat to take action

that cannot legally be taken. Per the FDCPA, a debt collector is prohibited from attempting to

collect an amount not provided for in the original document giving rise to the subject debt. Upon

information and belief, the contract creating the subject debt did not allow for the addition of

processing/service fees associated with payment processing to be added to the subject debt.

        c. Violations of FDCPA § 1692f

   37. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from using “unfair

or unconscionable means to collect or attempt to collect any debt.”

   38. AA violated §1692f when it unfairly and unconscionably threatened to unilaterally seize

her property. Any reasonable fact finder will conclude that AA’s threats were unfair and

unconscionable debt collection behavior, as they were designed to place undue pressure on

Plaintiff to address the subject debt.



                                                 6
  Case 2:19-cv-00074-JTN-MV ECF No. 1, PageID.7 Filed 03/28/19 Page 7 of 10




   39. In addition to the general proscription against unfair and unconscionable collection

conduct, 15 U.S.C. § 1692f(1) further provides that it is a violation of the FDCPA for a debt

collector to attempt to collect “any amount (including any interest, fee, charge, or expense

incidental to the principal obligation) unless such amount is expressly authorized by the agreement

creating the debt or permitted by law.”

   40. PMS violated 15 U.S.C. §§1692f and f(1) when it charged service/processing fees for

processing payments absent Plaintiff’s consent. As a debt collector indirectly attempting to collect

the subject debt, PMS was not permitted to apply any additional payment processing fee, as such

payment processing fees were not expressly permitted by the underlying agreement giving rise to

the subject debt.

   WHEREFORE, Plaintiff, KELLY A. ZUELKE, respectfully requests that this Honorable

Court enter judgment in her favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned bodies of law;

   b. Awarding Plaintiff statutory damages of $1,000.00 per Defendants as provided under 15
      U.S.C. §1692k(a)(2)(A);

   c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
      under 15 U.S.C. §1692k(a)(1);

   d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
      §1692k(a)(3);

   e. Enjoining Defendants from further contacting Plaintiff seeking payment of the subject
      consumer debt; and

   f. Awarding any other relief as this Honorable Court deems just and appropriate.


               COUNT II – VIOLATIONS OF THE MICHIGAN OCCUPATIONAL CODE
                                  AGAINST DEFENDANTS

   41. Plaintiff restates and realleges paragraphs 1 through 40 as though fully set forth herein.

                                                 7
  Case 2:19-cv-00074-JTN-MV ECF No. 1, PageID.8 Filed 03/28/19 Page 8 of 10




   42. Plaintiff is a “consumer” or “debtor” as defined by M.C.L. § 339.901(f).

   43. Defendants are “collection agenc[ies]” as defined by M.C.L. § 339.901(b) because they

are persons directly engaged in collecting or attempting to collect a claim owed or due or asserted

to be owed or due another.

   44. The subject debt is a “[c]laim” or “debt” as defined by M.C.L. § 339.901(a) as it is an

obligation or alleged obligation for the payment of money or thing of value arising out of an

agreement or contract for a purchase made primarily for personal, family, or household purposes.

           a. Violations of M.C.L. § 339.915(f)(ii)

   45. The MOC, pursuant to M.C.L. § 339.915(f)(ii) prohibits a collection agency from

“[m]isrepresenting in a communication with a debtor . . . [t]he legal rights of the creditor or

debtor.”

   46. AA violated M.C.L. § 339.915(f)(ii) by implying that it could unilaterally seize Plaintiff’s

assets. Through its threats, AA misrepresented its ability and legal rights to seize Plaintiff’s

property outside of the judicial process. Any reasonable fact finder will conclude that AA’s goal

was to worry and confuse Plaintiff in order to force her to submit a payment.

   47. PMS also violated M.C.L. § 339.915(f)(ii) by suggesting that it could collect an amount

higher than Plaintiff’s actual obligations under the subject debt. Consequently, PMS

misrepresented the amount it could legally collect from Plaintiff. Moreover, PMS’ other

contradictions caused confusion and failed to provide Plaintiff with sufficient information

regarding Plaintiff’s purported rights and obligations.

   WHEREFORE, Plaintiff, KELLY A. ZUELKE, respectfully requests that this Honorable

Court enter judgment in her favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned statutes and regulations;

                                                 8
  Case 2:19-cv-00074-JTN-MV ECF No. 1, PageID.9 Filed 03/28/19 Page 9 of 10




   b. Entitling Plaintiff to injunctive relief, pursuant to M.C.L. § 339.916(1);

   c. Awarding Plaintiff actual damages, including treble damages, pursuant to M.C.L. §
      339.916(2);

   d. Awarding statutory damages of at least $50.00, including treble damages, pursuant to
      M.C.L. § 339.916(2);

   e. Awarding Plaintiff costs and reasonable attorney fees, pursuant to M.C.L. § 339.916(2);

   f. Enjoining Defendants from further contacting Plaintiff seeking payment of the subject
      consumer debt; and

   g. Awarding any other relief as this Honorable Court deems just and appropriate.


Dated: March 28, 2019

Respectfully submitted,

s/ Ahmad T. Sulaiman
Ahmad T. Sulaiman, Michigan Bar No. P82149
Counsel for Plaintiff
Admitted in the State Bar of Michigan
Admitted in the Western District of Michigan
Sulaiman Law Group, Ltd.
2500 South Highland Avenue, Suite 200
Lombard, Illinois 60148
(630) 575-8181 x124 (phone)
(630) 575-8188 (fax)
ahmad.sulaiman@sulaimanlaw.com

s/ Nathan C. Volheim
Nathan C. Volheim, Esq. #6302103
Counsel for Plaintiff
Admitted in the Western District of Michigan
Sulaiman Law Group, Ltd.
2500 South Highland Avenue, Suite 200
Lombard, Illinois 60148
(630) 575-8181 x113 (phone)
(630) 575-8188 (fax)
nvolheim@sulaimanlaw.com

s/ Taxiarchis Hatzidimitriadis
Taxiarchis Hatzidimitriadis, Esq. #6319225

                                                9
Case 2:19-cv-00074-JTN-MV ECF No. 1, PageID.10 Filed 03/28/19 Page 10 of 10




Counsel for Plaintiff
Admitted in the Western District of Michigan
Sulaiman Law Group, Ltd.
2500 South Highland Avenue, Suite 200
Lombard, Illinois 60148
(630) 575-8181 x110 (phone)
(630) 575-8188 (fax)
thatz@sulaimanlaw.com




                                               10
